                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA                                JS-6
                                       CIVIL MINUTES - GENERAL
 Case No.       CV 21-2536 PSG (PLAx)                                       Date   July 15, 2021
 Title          Jane Doe v. Compania Panamena de Aviacion, et al.




 Present: The Honorable        Philip S. Gutierrez, United States District Judge
                   Wendy Hernandez                                          Not Reported
                      Deputy Clerk                                         Court Reporter
            Attorneys Present for Plaintiff(s):                  Attorneys Present for Defendant(s):
                       Not Present                                           Not Present
 Proceedings (In Chambers):           The Court REMANDS the case to the Superior Court

        “If at any time before final judgment it appears that a district court lacks subject matter
jurisdiction over a removed case, the case shall be remanded.” See Ruiz v. Stewart Title of Cal.,
Inc., No. EDCV 20-1591 JGB (SHKx), 2021 WL 1060227, at *1 (C.D. Cal. Mar. 18, 2021)
(citing 28 U.S.C. § 1447(c)). Because the only defendant that remains in this case is an unserved
citizen of the same state as Plaintiff, and because there is no basis for subject matter jurisdiction
other than diversity, the Court REMANDS the matter to the Superior Court.

         IT IS SO ORDERED.




CV-90 (10/08)                                CIVIL MINUTES - GENERAL                               Page 1 of 1
